UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6898


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

VICTOR ROMAN, a/k/a Chaparro,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:05-cr-00097-FL-20)


Submitted: November 16, 2017                                Decided: November 21, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Roman, Appellant Pro Se. Edward D. Gray, Assistant United States Attorney, Laura
Howard, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor Roman appeals the district court’s marginal order denying his motion for

reconsideration of the district court’s previous denial of his 18 U.S.C. § 3582(c)(2) (2012)

motion for reduction of sentence. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court in its order denying

the § 3582(c)(2) motion. * United States v. Roman, No. 7:05-cr-00097-FL-20 (E.D.N.C.

Aug. 25, 2015). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                                 AFFIRMED




       *
          While a district court lacks authority to reconsider a ruling on a § 3582(c)(2)
motion, “this prohibition [is] non-jurisdictional, and thus waived when the government
fail[s] to assert it below.” United States v. May, 855 F.3d 271, 274 (4th Cir. 2017). Here,
“[b]ecause the government failed to raise this non-jurisdictional limitation below, it is
waived on appeal.” Id. at 275.

                                              2